IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                  No. 81052-9-I
                      Respondent,
                                                  DIVISION ONE
               v.
                                                  UNPUBLISHED OPINION
 MICHAEL TSEGAI GEBREZGIAHER,

                      Appellant.

       PER CURIAM. Michael Gebrezgiaher challenges his jury conviction for

felony hit and run. His court-appointed attorney has filed a motion to withdraw on

the ground that there is no basis for a good faith argument on review. Pursuant to

State v. Theobald, 78 Wn.2d 184, 470 P.2d 188 (1970), and Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the motion to withdraw

must

       “(1) be accompanied by a brief referring to anything in the record that
       might arguably support the appeal. (2) A copy of counsel’s brief
       should be furnished the indigent and (3) time allowed him to raise
       any points that he chooses; (4) the court–not counsel–then
       proceeds, after a full examination of all the proceedings, to decide
       whether the case is wholly frivolous.”

Theobald, 78 Wn.2d at 185 (quoting Anders, 386 U.S. at 744).

       This procedure has been followed. Gebrezgiaher’s counsel on appeal filed

a brief with the motion to withdraw. Gebrezgiaher was served with a copy of the

brief and informed of his right to file a statement of additional grounds for review.

Gebrezgiaher did not file a supplemental brief.
No. 81052-9-I/2


      The material facts are accurately set forth in counsel’s brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issues raised by counsel: (1) whether the trial court abused its

discretion when it denied Grebrezgiaher’s request for a new trial attorney; (2)

whether the trial court abused its discretion when it granted two pretrial

continuances over Gebrezgiaher’s objection; (3) whether the prosecutor

committed misconduct in closing argument by misstating the law; and (4) whether

the trial court erred by questioning the victim and his mother at the sentencing

hearing about injuries that were not causally connected to the offense.

      The issues raised by counsel are wholly frivolous. The motion to withdraw

is granted and the appeal is dismissed.



                                   FOR THE COURT:




                                             2